Citation Nr: 1444310	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory disorder, including as a result of exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 1998 rating decision, the RO denied service connection for residuals of asbestos exposure and notified him of the determination and of his appellate rights.  He did not appeal.  The Veteran currently seeks to reopen this claim.

If a Veteran does not file a timely notice of disagreement within one year of receiving notice of the determination and no new and material evidence has been received, the decision becomes final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103 (2013).  An unappealed rating decision, however, only becomes final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).  Here, in a February 2014 statement, the Veteran alleges that the RO's March 1998 rating decision that denied his earlier claim was the product of clear and unmistakable error.  To date, the RO has not considered whether its unappealed March 1998 rating decision contained clear and unmistakable error.

The Veteran's challenge to the March 1998 rating decision is thus inextricably intertwined with his application to reopen a claim of service connection because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's application to reopen a claim of service connection until the RO adjudicates, in the first instance, his clear and unmistakable error claim.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of clear and unmistakable error in the RO's March 1998 rating decision that denied service connection for residuals of asbestos exposure.  Thereafter, reconsider the Veteran's appeal.  

2.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

